       Case 4:20-cv-01898 Document 1 Filed on 05/29/20 in TXSD Page 1 of 6



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 MOHAMMAD SHENAVARI,

 Plaintiff,

 vs.                                                       CIVIL ACTION NO.
                                                           4:20-cv-01898
 ALLSTATE VEHICLE AND PROPERTY
 INSURANCE COMPANY,

 Defendant

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE COURT:

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendant, Allstate Vehicle and Property

Insurance Company (hereinafter referred to as “Allstate”) gives notice and removes this action

from the 269th District Court, Harris County, Texas, to the United States District Court for the

Southern District of Texas, Houston Division, and in support thereof would show the Court the

following:

                                       I. BACKGROUND

1.      On September 30, 2019, Mohammad Shenavari (hereinafter referred to as “Plaintiff”) filed

Plaintiff’s Original Petition (hereinafter referred to as “Petition”) in Harris County, Texas, under

Cause No. 2019-71232; Mohammad Shenavari v. Allstate Vehicle and Property Insurance

Company and Idolina Stockert; in the 269th District Court, Harris County, Texas (hereinafter

referred to as the “State Court Action”).

2.      Plaintiff’s claims for breach of contract, bad faith, and breach of the Texas Insurance Code

relate to alleged wind and hail damage from Hurricane Harvey to real property located at 331

Isolde Drive, Houston, Texas 77024, and homeowners’ insurance policy no. 829 582 292, issued

by Allstate.

                                                 1
      Case 4:20-cv-01898 Document 1 Filed on 05/29/20 in TXSD Page 2 of 6



3.     On October 22, 2019, Allstate elected legal responsibility for Defendant Idolina Stockert

by filing a notice in the State Court Action pursuant to section 542A.006 of the Texas Insurance

Code (Exhibit H).

4.     On October 24, 2019, Defendants removed this matter to this Court, and it was assigned

Civil Action Number 4:19-cv-04159. At the time this matter was initially removed, it was

Defendants’ position that Allstate’s election of legal responsibility for Stockert automatically made

it impossible for plaintiff to recover from Stockert, making her an improperly joined party at the

time of removal.

5.     On March 23, 2020, this Court signed an order remanding the matter back to state court.

6.     On May 28, 2020, Idolina Stockert was dismissed with prejudice from the State Court

Action (Exhibit H).

7.     Upon dismissal of Stockert, Allstate now removes this matter again to this Court. This

Notice of Removal is being filed within one year of commencement of this action, and within

thirty days of the state court’s dismissal of Stockert from the suit.

                             II. PROCEDURAL REQUIREMENTS

8.     Venue is proper in the United States District Court for the Southern District of Texas,

Houston Division, because the State Court Action is pending within this district and division. See

28 U.S.C. §1441(a); see also 28 USC §124(b)(2).

9.     Pursuant to Local Rule 81, attached hereto as Exhibit A is an Index of Matters. Pursuant

to 28 U.S.C. §1446(a), attached hereto as Exhibits B, and C, and incorporated by reference is a

true and correct copy of the docket sheet and all documents of record in the State Court Action

including all pleadings and orders served.

10.    Simultaneously with the filing of this Notice of Removal, Defendant is filing notice of the

removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto as

                                                  2
       Case 4:20-cv-01898 Document 1 Filed on 05/29/20 in TXSD Page 3 of 6



Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties as

required by 28 U.S.C. §1446(a).

11.     Furthermore, included in this filing is Defendant’s Disclosure Statement, Defendant’s

Certificate of Interested Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure

(Exhibit E), and a List of All Counsel of Record (Exhibit F).

                                   III. BASIS FOR REMOVAL

12.     Removal is proper in this case due to complete diversity of the parties. This Court has

diversity jurisdiction under 28 U.S.C. §§1332(a). Where there is complete diversity among parties

and the amount in controversy exceeds $75,000.00, an action may be removed to federal court.

                                   A.      Diversity of the Parties

13.     Plaintiff is and was at the time the lawsuit was filed, a natural person and resident of Harris

County in the State of Texas and thus, a citizen of the State of Texas. See Plaintiff’s Original

Petition, ¶ 2. Upon information and belief, Plaintiff intends to continue residing in Texas. See

Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (evidence of a person’s

place of residence is prima facie proof of his state of domicile, which presumptively continues

unless rebutted with sufficient evidence of change).

14.     Defendant, Allstate Vehicle and Property Insurance Company, is an Illinois corporation

with its principal place of business in Illinois, and is a citizen of the State of Illinois for diversity

purposes. The only remaining parties are therefore diverse for purposes of removal.

15.     Additionally, per the order signed in the State Court Action on May 28, 2020, former

Defendant Stockert was dismissed with prejudice under section 542A.006 of the Texas Insurance

Code. This statutory election is final, cannot be reversed, and constitutes a separate event that

allows for the removal of this matter back to this Court. See Hoyt v. Lane Constr., 927 F.3d 287,

296 (5th Cir. 2019); see also S.W.S. Erectors v. Infax, Inc., 72 D.3d 489, 492 (5th Cir. 1996).

                                                   3
      Case 4:20-cv-01898 Document 1 Filed on 05/29/20 in TXSD Page 4 of 6



                                 B.      Amount in Controversy

16.    In determining the amount in controversy, the court may consider “policy limits . . .

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. 3:98- CV-1288-G, 1999

WL 151667 at * 2-3 (N.D. Tex. 1999) (finding a sufficient amount in controversy in plaintiff’s

case against their insurance company for breach of contract, fraud, negligence, gross negligence,

bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive Trade

Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F. Supp.

2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of punitive

damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch., 844 F.

Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after considering

the nature of the claims, the types of damages sought and the presumed net worth of the defendant

in a claim brought by the insureds against their insurance company for actual and punitive damages

arising from a claim they made for roof damages).

17.    The Court may also consider correspondence between the parties, including responses to

disclosure and pre-suit settlement demands to determine the amount in controversy. St. Paul

Reinsurance Co., 134 F.3d at 1254 (examining the plaintiffs' pre-complaint demand letters to

determine whether a claim for declaratory relief satisfied the requisite amount in controversy);

Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994) (considering letter from plaintiff's counsel to

defendants wherein the stated amount in controversy exceeded the jurisdictional amount); see also

King v. Ameriprise Fin. Servs., Inc., No. C-09-112, 2009 WL 1767641 at *4 (S.D. Tex. 2009)

(calling a pre-suit settlement letter relevant evidence of the amount in controversy if it reflects a

reasonable estimate of the plaintiff’s claim).



                                                 4
       Case 4:20-cv-01898 Document 1 Filed on 05/29/20 in TXSD Page 5 of 6



18.     The amount in controversy in this case exceeds $75,000.00. The suit arises out of the

processing of Plaintiff’s insurance claim under a home insurance policy issued by Defendant

Allstate. In Plaintiff’s 542A demand, Plaintiff demanded $148,129.08 in damages, penalties, and

attorney’s fees (Exhibit G). Accordingly, the actual amount in controversy meets and exceeds

the federal jurisdictional minimum of $75,000.00.

                                          PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Allstate again removes the State

Court Action from the 269th District Court, Harris County, Texas to the United States District

Court for the Southern District of Texas, Houston Division, and respectfully asks this Court to

accept jurisdiction of this matter.

                                                    Respectfully submitted,

                                                    SUSAN L. FLORENCE & ASSOCIATES




                                                    KIMBERLY N. BLUM
                                                    TBN: 24092148
                                                    Southern District Bar No. 2601470
                                                    811 Louisiana, Suite 2400
                                                    Houston, TX 77002
                                                    HoustonLegal@allstate.com
                                                    (713) 336-2812
                                                    (877) 684-4165 (fax)

                                                    ATTORNEY FOR DEFENDANT




                                               5
      Case 4:20-cv-01898 Document 1 Filed on 05/29/20 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with the Federal Rules of Civil Procedure on this day of May 29, 2020.

David A. Christoffel
State Bar of Texas Number: 24065044
CHRISTOFFEL LAW GROUP, P.L.L.C.
3027 Marina Bay Drive, Suite 230
League City, Texas 77573
Telephone: (281)429-8402
Facsimile: (281)429-8403
christoffellawgroup@gmail.com

ATTORNEY FOR PLAINTIFF




                                                     KIMBERLY BLUM




                                                6
